                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

DWIGHT L. SHIVERS, JR. ,

       Plaintiff,

               V.                            : Civ. No. 17-964-RGA

CONNECTIONS , et al. ,

               Defendants.

                                  MEMORANDUM ORDER

       At Wilmington , this \ { day of December 2019 , having considered Plaintiff's

letter/motion for reconsideration (D .I. 86) ;

       IT IS ORDERED that the motion (D .I. 86) is DENIED, for the reasons that follow:

       On November 2, 2019 , the Court denied Plaintiff's requests for counsel.     (See

0 .1. 85). Plaintiff moves for reconsideration on the grounds that he is confused and

does not know how to proceed with this case. (D .I. 86) . Defendants oppose. (0 .1.

87).

       The purpose of a motion for reconsideration is to "correct manifest errors of law

or fact or to present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669 , 677 (3d Cir. 1999). "A proper Rule 59(e) motion .. .

must rely on one of three grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error of law or to prevent

manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666 , 669 (3d Cir. 2010) .

       The Court has reviewed the filings and its memorandum opinion and order that

denied Plaintiff's request for appointment of counsel.   In doing so, the Court finds that


                                                 1
Plaintiff has failed to demonstrate any of the grounds necessary to warrant a

reconsideration of the Court's November 20, 2019 order denying Plaintiff's requests for

counsel.     Plaintiff is reminded that he is not precluded from seeking counsel in the

future.    Plaintiff's motion for reconsideration is denied.




                                                2
